 



Exhibit 10.1
AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment to Executive Employment Agreement (this “Amendment”) is entered
into by and among Allis-Chalmers Energy Inc., a Delaware corporation
(“Allis-Chalmers”), AirComp LLC, a Delaware limited liability company, (the
“Company”) and Terrence P. Keane (“Executive”).
RECITALS:
WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of July 1, 2007 (the “Agreement”); and
WHEREAS, Executive has been promoted to Senior Vice President—Oilfield Services
of Allis-Chalmers; and
WHEREAS, Allis-Chalmers, the Company and Executive desire to amend such
Agreement to reflect such promotion and to make such other changes as
hereinafter provided.
NOW THEREFORE, in consideration of the premises and the respective covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. The word “Company” is hereby deleted in the definitions “Constructively
Terminated” and “Disability” in Section 1 and in Sections 2, 7, 8, 9, 10 and 11
and replaced with the word “Allis-Chalmers.”
2. Section 3 of the Agreement is hereby deleted in its entirety and the
following substituted in its place:
“Duties. Executive shall be employed as the Senior Vice President of
Allis-Chalmers and shall report directly to the Chief Executive Officer of
Allis-Chalmers and Board of Directors of Allis-Chalmers. Executive agrees to
devote such time as is necessary to perform his duties attendant to his
executive position with Allis-Chalmers, in a manner consistent with Executive’s
employment prior to the date hereof. Executive shall be allowed to engage in
other activities as an investor as well as participate in activities of
charitable organizations of his choice so long as they do not materially
interfere with his duties for Allis-Chalmers, in particular Executive is
permitted to use two weeks of vacation to devote to service projects of his
choice upon notifying the Chief Executive Officer or Chief Financial Officer of
Allis-Chalmers.”
3. Section 5(a)-(d) of the Agreement is hereby deleted in its entirety and the
following substituted in its place:
“Compensation and Benefits. In consideration for the services of Executive
hereunder, Allis-Chalmers shall compensate Executive as follows (except as set
forth herein, Executive acknowledges payment in full of all amounts due to him
for services rendered prior to the date hereof):

 

 



--------------------------------------------------------------------------------



 



(a) Salary. Allis-Chalmers shall pay Executive, every two weeks in arrears with
its normal payroll procedures, a salary which is equivalent to an annual rate of
$275,000 per annum less applicable statutory deductions and withholdings (the
“Salary”) payable in accordance with Allis-Chalmers regular payroll procedures
currently in effect. Any increase in the Salary shall be in the sole discretion
of the Compensation Committee of the Board of Directors of Allis-Chalmers.
(b) Management Incentive Bonus. Executive shall be entitled to receive a bonus
equal to (i) 50% of his annual base salary if the Company achieves its budgeted
EBITDA goals for the six month period between January 1, 2008 through June 30,
2008, and (ii) 50% of his annual base salary if the Oilfield Services segment of
Allis-Chalmers achieves its budgeted EBITDA goals for the six month period
between July 1, 2008 though December 31, 2008. For fiscal years 2009 and 2010,
Executive shall be entitled to a bonus equal to 100% of his annual base salary
if the Oilfield Services segment of Allis-Chalmers meets its budgeted EBITDA
goals established for those years. All EBITDA goals shall be as established by
the Chief Executive Officer and Compensation Committee of Allis-Chalmers. Such
bonus shall be paid annually within 30 days following Allis-Chalmers’ release of
its audited financial statements for each fiscal year during the term hereof.
Executive shall also be eligible to receive from Allis-Chalmers such other
annual management incentive bonuses as may be provided in management incentive
bonus plans adopted from time to time by Allis-Chalmers.
(c) Vacation. Executive shall be entitled to six (6) weeks paid vacation per
year which shall include two weeks utilized for family service projects that do
not interfere with Executive’s duties upon notification in advance to the Chief
Executive Officer or Chief Operating Officer. Unless otherwise approved by the
Chief Executive Officer or Chief Operating Officer of Allis-Chalmers, a maximum
of ten days accrued vacation not taken in any calendar year shall be carried
forward and may be used in the next subsequent calendar year. Executive shall
schedule his paid vacation to be taken at times which are reasonably and
mutually convenient to both Allis-Chalmers and Executive.
(d) Insurance Benefits. Allis-Chalmers shall provide accident, health, dental,
disability and life insurance for Executive under the group accident, health,
dental, disability and life insurance plans as may be maintained by
Allis-Chalmers for its full-time, salaried Executives.
4. The Agreement, as amended by this Amendment, constitutes the entire agreement
and understanding between the parties hereto relating to the subject matter
hereof and all prior agreements, proposals, negotiations, understandings and
correspondence between the parties in this regard, whether written or oral, are
hereby superseded and merged herewith.
5. This Amendment may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

-2-



--------------------------------------------------------------------------------



 



EXECUTED to be effective as of the 1st day of April, 2008.
ALLIS-CHALMERS:
ALLIS-CHALMERS ENERGY INC.,
a Delaware corporation
By: /s/ Theodore F. Pound III
Name: Theodore F. Pound III
Title: General Counsel & Secretary
EXECUTIVE:
/s/ Terrence P. Keane
Terrence P. Keane
COMPANY:
AIRCOMP LLC,
a Delaware limited liability company
By: /s/ Theodore F. Pound III
Name: Theodore F. Pound III
Title: Vice President & Secretary

 

-3-